Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 1 of 34 Page ID #:39




                             EXHIBIT A
                                                                           38
          Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 2 of 34 Page ID #:40


                                           SUMMONS
                                                  v
                                 (cn‘ACION JUDICIAL)
                                                                                                                        v
                                                                                                                               rr
                                                                                                                                                 Fm‘mﬂfllosgﬂﬂév
                                                                                                                                         “1?; L é“ D“
                                                                                                                                    UPERIOR COURT OF CALIFORNIA
                                                                                                                                                                   M     ”m
                                     CAL-nso FACILITY. LLc dbaASISTsncm vnux REHABILITATION & CARE                                  coumy 0F
NOTICE TO DEFENDAN7-             _
                                     CENTER. a California smncd Musing Facility». DIANE MACHMN. an individual;                      9AM BERNARDSIQg ?:IEm’gﬁ/DI'STOON
(A   W50 AL DEMANDADO): DOES                1-25. inclusive


                                                                                                                                               JUN    1   7   2021
                                                                   JOAN RISNER. deceased. by and        lhrough her
YOU ARE BE'NG SUED BY PLAINTIFF:    personal representativ: and successor in inlerc‘.
                                                                             legal

(Lo ESTA DEMANDANDO EL DEMANDANTE); BONNIE mums; BONNIE HARRIS. individually. ay_                                                                                       I
                                                                   and   CHARL RISNER. individual».
                                                                                                                                          SY   VIA   GUNAH O DEPUTY
          You have been sued. The coon may decide against you             Wu! your bclng hem! uniass you tasponn WW 30 days. Read                             t'ﬁo     lntomTaiion
botow.
  You have 30 CALENDAR DAYS after this summons and legal papers are served on you to lile a written response al this coon and have a copy
served on lhe platntlﬂ. A   mmor phono call will not pmlect you. Your mitten response must be In pmper tonal loan l! you want the court to hear your
case. There may be a cam fonn that you can use tor your responsu. You can (Ind these noun lorms and more Information at tho California Courts
Onllne Sen-Holp Center (www.madhfoagov/ulﬁnelp). your county law library. or Ihe courthouse nearest you. If you cannot pay the mine lee. ask the
mun clerk [or a fan waiver form. If you do not ﬁlo your response on ﬂme. you may lose tho case by default. and your wages. money. and pmperly may
be mun without further wamlng from tho cuurl.
  Than am other legal requirements. You may want ‘o call an attorney ugh! away. l1 you do not know an attorney. you may want lo call an attomay
mleml service. l! you cannot aﬂord an anomey. you may be eligible tor tree Inga! services [mm a nonproﬁt legal services program. You can locate
these nonproﬁt groups at tho Calilomia Legal Servicas Web site (www.lawhabcalilomlmom). Iha California Cuuds Online Selt-Help Canter
(www.mrtlnhsagav/seﬂolp), or by contacting your Inca! coon or county bat association. NOTE: The court has a stalulocy lien (or waved foes and
eosls un any settlement or arbitration award o! 510.000 or morn in a civil case. The coutfs lion must be paid below ma com will dismiss Ihe ease.
[A VISO! Lo hen demandlda. SI no msponda     damn dc 30 dlu, Ia coda puodo decidb' an su contra sin ascuchar su varslén. Ln Ia fnfon-nacldn a
continuum.
   Wane 30 DIAS DE CALENDARIO daspuls dc qua Ia antraguon est: cﬂaclén ypapatas legals:                           pm
                                                                                                    pnsantar una mspuosla par escn'lo on esta
aorta y hacer qua so anmguo una capla a! domandnnle. Una cad: a una llunada telemalca no Io pmlogon. Su raspuosla par oscn'lo Ilene qua aslar
an Iormala legal cnnacto st dean qua pmcoson su case on Ia cone. Es poslblo qua hays un formulaic qua usted puoda usarpara su raspuasta.
Funds onconlmr estas formulaic: do Ia calla y mt: lnlomuclbn an cl Comm do Ayuda do Ins Conn do Callromla (www.aucotto.ca.gov). en Ia
biblloloca do lays: do su condado o on la coda qua Io quads ml: coma. SI no puade pagarla cuola da pmsontaclbn. plda cl sacratarfo do Ia cone qua
la d0 un {malaria do lxencfdn dc page do cunt”. SI na pmslnra su osmosis a llompo, panda power a! caso par lncumplimionto y la coda la podré
qullar su aualda. dinom y bianes sln m6: advomncla.
   Hay otms mqulsltos Iogalos. Es ncamondablo qua llama a un abogldo Inmedlatamenro. SI no conaco a un abogado. pucda Molnar a un sawlda d9
mmisldn a abogados. SI no puoda pager: un abogndo, es posiblo qua cumpla con Ias mqulsllos para oblanar servicios legals: gratullos d9 un
program: dc ssrvlclos Iagnles sin ﬁnes do lucm. Panda enconlmr oslos gmpas sin ﬁne: do luau on e! smo mb do Caufomia Legal Services.
(www.lawhelpcalifomla.org). en cl Conan do Ayuda dc las Codes do California. {www.smdo.ca.gov) o panldndosa on conﬂclo con la coda o pl




                                                                                                                                                              W
cologlo do abogados locales. A VISO: Par Icy, Ia cone Hone domcho a rlclonm Ia: cactus ylos costns exontos par Imponor un gunman sabra
cualquler rawporadbn do 810,000 6 mi: dc vaior reclblda medlnntu un acuntdo a una mansion dc album}. an un caso do damcha cMI. Tiana qua
pager o! gravamon do Ia coda antes do qua la com pueda dosachar a! cesa.
The name and address of the court Is: 5m chardino Justice Came:                                                         CASE NUMBER: (Nﬁmam do! Case):
(E! nombm y direccidn de la code es):
                                      247 Wes! Third Street
                                      San Bcrnnrdino. CA 92415



The name. address. and telephone number of plaintiff's attorney. or plainllﬂ without an attorney.                            Is:    {El   nombm.     Ia diraccldn      y e! nﬁmem
do (aléfono do! abogado del demandanta. o do! demandante qua no Nana abogado. es):
Christian R. Oliver. Esq.    The Barnes     Flrm. LC.     655 W. Broadway. Ste.940. San Diego.                    CA 92101.        (800)800-0000
DATE:
(Fuchs)
                            JUN l 7        2021
                                                                                                   cuerk.
                                                                                                             7W,
                                                                                                            by
                                                                                                   (Sammm/dl/L V mack)
                                                                                                                                                              ~


                                                                                                                                                                          .   Deputy
                                                                                                                                                                          {Adjunlo}

(Forproof o! service aflhis summons. use Proof or Service of Summons (form POS-O10).)                                                            USYLVIA GUAJARDO
                                                                                                                                                              ,,
                                                                                                                                                                   ‘
                                                                                                                                                                               .
                                                                                                                                                                                   H   I




{Parapmeba d9 antiaga d5 est: citatidn use e! formulan'a Ptoofof Service of Summons. (POS—010».
                                      NOTICE TO THE PERSON SERVED: You                             ave served
 [SEAL]
                                      1.

                                      2.
                                            D
                                            D       as an     IndividuaI datendanl.

                                                    as the person sued under tha ﬁcuﬂous name of                        (specify):


                                      3.    ED      on behnlrof (specify):
                                                               CCP 416.10 (corporation)                                    D         CCP 416.60
                                              D
                                            under:


                                              D                CCP 416.20 (defunct corporation)
                                                               CCP 416.40 (association or partnership)
                                                                                                                           a
                                                                                                                           D         CCP 41 6.70
                                                                                                                                     CCP 41 6,90
                                                                                                                                                       (mlnor)
                                                                                                                                                       (consetvatae)
                                                                                                                                                       (authorized person)


                                      4.    DE                 other (specify):
                                                    by personal deilvary on          (date):
                                                                                                                                                                               'mu
Judd:   m
Fmelod‘ovM-wﬂuyuu
SUM-IDD lﬂw.
               demand.
               JLIy   MM]
                                                                            SUMMONS                                                              mamrmudmﬁa1zzo.los
                                                                                                                                                             wmagov    m
                                              pm: tho Clear                                                                                                              39
Fat your protccﬂon and privacy.
This Form button after you have
                                     phase
                                     pdnud tho lorm.                 I   Print, this   form    I    I   Save     this   form   I                          rcmmm
Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 3 of 34 Page ID #:41




                                                                           40
Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 4 of 34 Page ID #:42




                                                                           41
Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 5 of 34 Page ID #:43




                                                                           42
Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 6 of 34 Page ID #:44




                                                                           43
Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 7 of 34 Page ID #:45




                                                                           44
Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 8 of 34 Page ID #:46




                                                                           45
Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 9 of 34 Page ID #:47




                                                                           46
Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 10 of 34 Page ID #:48




                                                                            47
Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 11 of 34 Page ID #:49




                                                                            48
Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 12 of 34 Page ID #:50




                                                                            49
Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 13 of 34 Page ID #:51




                                                                            50
Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 14 of 34 Page ID #:52




                                                                            51
Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 15 of 34 Page ID #:53




                                                                            52
Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 16 of 34 Page ID #:54




                                                                            53
Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 17 of 34 Page ID #:55




                                                                            54
Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 18 of 34 Page ID #:56




                                                                            55
Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 19 of 34 Page ID #:57




                                                                            56
Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 20 of 34 Page ID #:58




                                                                            57
Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 21 of 34 Page ID #:59




                                                                            58
Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 22 of 34 Page ID #:60




                                                                            59
Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 23 of 34 Page ID #:61




                                                                            60
Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 24 of 34 Page ID #:62




                                                                            61
Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 25 of 34 Page ID #:63




                                                                            62
Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 26 of 34 Page ID #:64




                                                                            63
Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 27 of 34 Page ID #:65




                                                                            64
Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 28 of 34 Page ID #:66




                                                                            65
Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 29 of 34 Page ID #:67




                                                                            66
       Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 30 of 34 Page ID #:68


  NAME AND ADDRESS OF ATTORNEY OR PARTY WITHOUT A'I'I'ORNEY                                     STATE BAR NUMBER                                Reserved   for Clerk’s File   Stamp




  TELEPHONE            No.:
  E-MAIL ADDRESS:                                                      TRIAL SETTING CONFERENCE DATE:
  ATTORNEY FOR (Name):                                                 UNLIMITED CASE:
  FAX NO-        (Optional):                                           LIMITED CASE:

       SUPERIOR COURT 0F CALIFORNIA, COUNTY 0F SAN BERNARDINO
  COURTHOUSE ADDRESS:

  PLAINTIFF:

  DEFENDANT:

                                                                                                                                       CASENUMBER:
                    INITIAL TRIAL                  SETTING CONFERENCE STATEMENT
 INSTRUCTIONS: All applicable boxes must be checked, and the specified information must be provided. This document
 must be filed and served at least 15 days prior to the trial settinq conference date.

 1.     Party or parties (answer one):
            a.          D
                     This statement is submitted by party (name):
            b.          D
                     This statement is submitted jointly by parties (names):


 2.    Service of Complaint on                   all   parties     has    D    has not     D   been completed.

 3.    Service of Cross-Complaint on                         all   parties    has    D   has not   D     been completed.

 4.     Description of case               in   Complaint:

 5.     Description of case               in   Cross—Complaint:



 6.     Has      all   discovery been completed: Yes                     D      No   D      Date discovery anticipated to be completed:

 7.     Do you agree            to   mediation?        Yes     D         No   D     Please check type agreed       to:   Private:           Court-sponsored:

 8.     Related cases, consolidation, and coordination: Please attach a Notice of Related Case.

        D    Amotionto                D   consolidate              D     Trialdates requested:Yes           D      No    D   Available dates:
       Time estimate:

 9.    Other issues:
        D The following               additional matters are requested to                be considered by the Court:

 10.    Meet and Confer:
        D  The parties represent                that they      have met and conferred on           all   subjects required by California Rules of Court, Rule 3.724.


        D    The       parties       have entered      into the following stipulation(s):


 11.   Total       number       of   pages attached       (ifany):


        |   am
             completely familiar with this case and will be fully prepared to discuss the status of discovery and alternative dispute
       resolution,  as well as other issues raised by this statement, and will possess the authority to enter into stipulations on these
        issues at the time ofthe Initial Trial Setting Conference, including the written authority ofthe party where required.
        Date:



                  (TYPE        OR PRINT NAME)                                                                 (SIGNATURE OF PARTY OR ATTORNEY



                  (TYPE        OR PRINT NAME)                                                                 (SIGNATURE OF PARTY OR ATTORNEY



Form # 13-09001-360                                     INITIAL TRIAL           SETTING CONFERENCE STATEMENT
Mandatory Form                                                                                                                                                            67
        Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 31 of 34 Page ID #:69
                                      I




                                                     V
                         SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO
                                                                                                                      \r


 JOAN RlSNER,deceased.etal.                                                                        Case No;           C'V SB
                                                                                                                                          z          l     16    35     a
                               vs.                                                                 CERTIFICATE OF ASSIGNMENT

CAL-RED FACILITY LLC                      et   al.



 A civil     action or proceeding presented for ﬁling                        must be accompanied by                   this Certificate.             lf    the ground
 is   the residence of a party,                name and         residence shall be stated.

 The undersigned declares                      that the above—entitled matter                 is   ﬁled for proceedings       in   the
  San Bernardino                                      District of the         Superior Court under Rule131 and General Order
 of this courtfor the       checked reason:
             E       General                   Collection   D
                    Nature of Action        Ground
 U           1.     Adoption                                 Petitioner resides within the district                                       .          ,y




 D
                                                                                                                                                ,




                                                                                                                                              4‘3
             2.     Conservator                              Petitioner or conservatee resides within the district.
 D           3.     Contract                                 Performance        in   the    district is    expressly provided      for.

 D           4. Equity                                       The cause of action arose within the district.
 D           5.     Eminent Domain                           The property is located within the district.
 D           6. Family Law                                   Plaintiff.   defendant, petitioner or respondent resides within the district.
 U           7. Guardianship                                 Petitioner or    ward resides within the district or has property within the district.
 D           8.     Harassment                               Plaintiff,   defendant. petitioner or respondent resides within the district.
 D           9.     Mandate                                  The defendant functions wholly within the district.
 D           10.    Name Change                              The petitioner resides within the district.
 E           11. Personal Injury                             The injury occurred within the district.
 D           12. Personal Property                           The property is located within the district.
             13. Probate                                     Decadent resided or resides                  within or   had property    within the district.
 B           14. Prohibition                                 The defendant functions wholly within the district.
 D           15.     Review                                  The defendant functions wholly within the district.
 D           16. Title to Real Property                      The property is located within the district.
 D           17. Transferred Action                          The lower court is located within the district.
 D           18. Unlawful Detainer                           The property is located within the district.
 D           19. Domestic Violence                           The petitioner, defendant. plaintiff or respondent resides                                   within the district.

 D           20. Other
 D           21.    THIS FILING WOULD                       NORMALLY FALL WlTHiN JURISDICTION OF SUPERIOR COURT
 The address          of the accident, performance. party. detention, place of business. or other factor                              which qualiﬁes                this
 case    for ﬁling in the     above-designed              district is:


ASISTENCIA VILLA REHABILITATION & CARE CENTER


Redlands


 l
      CITY
             — IN    A    I       o                  YI




  declare, under penalty of perjury, that the foregoing
 executed on June 4. 2021              at San Dieg
                                                           G A


                                                                                      CA

                                                                                       is   true
                                                                                                   STATE

                                                                                                    and correct and
                                                                                                                        1875 Barton Rd.
                                                                                                                       ADHERE

                                                                                                                                      92373

                                                                                                                          that this declaration
                                                                                                                                                     2W          was

 California.



                                                                                                                       Slimlura alAuamoy/Pany


Form # 1346503460                                                        CERTIFlCATE OF ASSIGNMENT                                              Rev, June 2019
Mandatory bee


                                                                                                                                                                     68
hl    lm‘l mrﬂ'ﬂ' m'ﬂwt ﬂ. IUM~I r-vuw. mu
     oemssmm. saN 292653
ALLEN a
                                                                V  WW "'- “--
                                                                           p..." -~———.—..
                                                                                                                                   r




                                                                                                                                       V            M
  Casea 5:21-cv-01319-JGB-SP
cnmsmu  omen. 3m 313192      Document 1-1 Filed 08/05/21 Page 32 of 34 Page ID #:70
THE BARNES                        Lc

           m m
                        FIRM.
lass     w 3mm". Suns 940. s-n mega, CA 92101                                                                                                               L E

 Ammmmgﬂﬁgmmmﬁmmwh W
                  ummoueuo             (BOD) 300-0000                               no
                                                                                                                                       SUPERIOR COURT 0F CALIFORNIA
                                                                                                                                        COUNTY 0F SAN BERNARDINO
                                                                                                                                       sAN BERNARDtNo CIVIL DIVISION

 mum: 6mm
summon coua‘rOF                                             COUNTY 0F San B e rna rdmo        '




 mm:                         247 West Third Stree:                                                                                                  JUN 0 4          2021


         Mm
cmmuzr coo; San Bemardino. CA 92415
                            San Bemardino Justice Cenler
CASE NAME: JOAN RISNER. deceased.                               e:   a1.   vs.   CAL-RED FACILITY LLc,                ex aI.
                                                                                                                                   By
                                                                                                                                               W Wk)
                                                                                                                                               SY   ‘V'A   GUAJAR      0'   DEPUTY



hm
          CIVIL   CASE COVER SHEET
              Unummd
              (    II   m
                          EjLunu-d
                                                     (mum
                                                     domed
                                                                                  Complex
                                                                                 Dem“,
                                                                                                  Cm Designation
                                                                             Fund wlh ﬁn! appearance by dokndanl
                                                                                                                am                re

                                                                                                                                  m
                                                                                                                                         rﬁ B                2   1    '6
                                                                                                                                                                               "
                                                                                                                                                                             330
              um
              demandnd
                            325.000)                 325.000)
                                                                     Is
                                                                                (Cd. Rules ol Conn. mic 3.402)

                                                         hams 1-3 below mus! be convicted {sea                     Winn: on page?
                                                                                                                                   w,




         W
                                                                                                                                                '


 1.      Chad on: box below [or the cue :pr mat best desubes this ease:
         Auto Tan                              umon                          Comm                                               Pmulomlly Comp!“ CMI
  D
  D Wmtwwa)      D    ammmm)
                                   D  WM. mmm                                   3mm .1 wntnmmw (us)                             (Cd.   Run 0' Court. ml” 3400-14031
                 D  mm
                   Auto



          Mn“    D
                 E      mm-
                                   D
         cum PUPDIWD (Mona! lnlquPmpmy
                                   D  m“ m
                                                                                    nu.
                                                                                                           (m,                          Consuudlon     dam (10)

  E  Mm                            D                                                lnsunnea                     m)                                 (‘0)



  D
  D   W m
  m mmumn
                 D9mm,
                   F
                    comma
                 D mum)
                 D
                   Wmdmldicuﬁ)

                    chidon
         Non-Pwnmn (oumn'art
                                   D
                                  (04)

                                      summommm)
                                   “M?‘
                                   D
                                      mgr
                                            i

                                      Mumdmublngmm
                                           ”MWW
                                           Jw
                                           (23)
                                                    u"
                                                                             R...
                                                                                    mm                   (37)




                                                                                                                                Momma...
                                                                                                                                        scum» Immanuel)

                                                                                                                                                                      ”“9”

  D
  m  Badmimmkwmm P"mm              a  mumgmm)                                       Ot'hgan'mﬂvﬁﬂ
                                                                                                            (33)




  m
  a  oumm        D
                 E
                   Civlmohll (08)
                    emm'
                    MOW
                                   manna: Comm
                                   C]
                                    (13)                                                            ‘3’)
                                                                                                                                        mac (m
                                                                                                                                                    CM!


                                   D
  E
  D  Hm
  E3 m
  WWW mum    m
                 a
                 D
                 E
                   Fm: (1a)
                    ”W
                   Imunu-I mun! (19)

                       mum
                    mam mmmmm) D
                            m.     D   W
                                      mrwm
                                            comm     (25)

                                                         (35)
                                                                             Judlclll

                                                                                    Am.
                                                                                             ‘3"
                                                                                         Rwluw

                                                                                              n
                                                                                                   (32)




                                                                                                          (05)
                                                                                                                                        Dlhuumplllnﬂnolspldhdabouna)
                                                                                                                                "manna: cm: mean
                                                                                                                                        Partnership and                gunman (21)
                                                                                                                                                           tnotspodnadabov-Haa:

                 D
 QD onwgpmmmm)
2.     E EThllm
                 D wmiul

                        ls          knot
                                                  (36)                              WI! of mandal- (02)
                                                                                    oamluadmamm)
                                             mphxundornﬂoSAOOoﬂha cullombRulostom. "unmaneompiax, matkIM
         fadon mquldng excepﬂonal judicial magnmmt:
   DD    a.

         b.      Mama D    D
                 Largo number o! separately represented plum
                 Exlamivl motion pude- raldng
                                                             d.

                                                             e.
                                                                  Lame number o! witness"
                                                                  Coordhaﬂonwﬂhnmed acﬂonspmdlnglnone armors
                 mun: thalwm ho lime-cunsumlng lo resolve         cowl: In other comics. slates. or countries. or In a Mord

   m     c.
                             ”m
                        Substantial        amount o! dammemuy widows

3.               E          mummy;
          Ramada sought (check awful applyjm.    D
         Number o! causes of action (special): Four
                                                                                    monetary
                                                                                                    i.

                                                                                                   b.
                                                                                                                   Subshmhl posuudgmanl ludidal supenllslon
                                                                                                                               dedamoryor'nluncﬂve nae!                c.      punitive

 4.

 5.

 3.
       D E
         Thlsuu
                  ma
         lflhum ate my
                        is

                             m.
                       knowntehlcd
                                     knot
                                       cuss.
                                               admawonwu.
                                               ﬂu and anouee ofmlaled                                                      {You mayuso   ban
Dale: June 4. 2021
CMROﬂvor.Esq.

     -
                                                                                             m
         Plum must ﬁe this cover shut with Iha ﬁts! paper med In the swan or pmceedlng (excapl small claims mu o: mes ﬁled
         undu the Ptobalo Code. Famly Coda. or Walfm and limitations Code). (Cd. Rules of Com. rule 3220.) Fatwa Io ﬁle may result
         In   mm.
                                                                                                                                                                                           ‘




  -      Fun this mar shut addﬂm           In       to any cover shoal roqulmd by Ion! court mks.
  -      It

         other
              m paths
                can camphx  Is             under rule 3.400 e1 seq. of the Califomia Rum o! Court. you must sew: a copy o! Wu cover sheet on
                                 tn Iha Icﬂon or proceeding.
                                                                                                                                                                                   III



         UnionthblumlowomunmdermieaJmoraeonnlauuthB marshaetwilbeuudforsmalpumom only. ”a
  v
                                                                                                                        f                      .M   “M&Mm
                                                                                                                                                       m                m.               37W
hummzmw                                                                          cMLcase covensnesr                                       °‘




                                                                                                                                                                               69
Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 33 of 34 Page ID #:71
                          SUPERIOR COURT OF CALIFORNIA?
                           COUNTY OF SAN BERNARDINO
                                                           San Bernardino District
                                                               247 West 3rd St
                                                          San Bernardino CA 92415
                                                                     www‘sb-courtorg
                                                                       909-708-8678


                                                    Risner et      al -v-   Cal-Red      Facility,       LLCet   al


                                                                                                                                         Case Number
 NOTICE OF TRIAL SETTING CONFERENCE and NOTICE OF CASE ASSIGNMENT
                                                                                                                                         CIVSBZ1 16350
 THE BARNES             FIRM, LC
 655   W Broadway
 STE 940
 San Diego         CA   92101

 This case has been assigned               to:    Janet   M   Frangie       in   Department $29             -   SBJC      for   all   purposes.


  Notice     is   hereby given that the above-entitled case has been set                           for Trial Setting            Conference on:

                                     Hearing Date: 12/17/2021 at 9:00                   AM    in   Department $29               -   SBJC

 The       Trial Setting      be held in chambers without the appearance of the parties — except
                             Conference    will                                                                                                              for   good
 cause shown. (see Emergency Local Rule 41 1 .1).

  Parties shall      file   and serve no    later   than 15 days prior to the             trial    setting      conference the mandatory                Initial Trial

 Setting Conference Statement form (local form #1 3-09001-360) included with this notice. Prior to the date of
 the initial trial setting conference, the court may entertain a written stipulation by all appearing parties to
  continue the       initial trial   setting conference       if   filed at least   30 days        prior to the conference.


  Date: 6/17/2021                                                                         Nancy CS Eberhardt, Court Executive Ofﬁcer


                                                                                          By:
                                                                                                         y via Guajardo,




                                                          CERTIFICATE OF SERVICE

  |    a Deputy Clerk of the Superior Court for the County of San Bernardino at the above-Iisted address.
      am                                                                                                    am                                                     I




  not a party to this action and on the date and place shown below,  sewed a copy  of the above-listed
                                                                                                     I notice by:
       Enclosed in a sealed envelope mailed to the interested party addressed above for collection and mailing
           this date, followingstandard Court practices.
  E         Enclosed    a sealed envelope. first class postage prepaid in the U.S. mail at the location shown above,
                        in

           mailed to the interested party and addressed as shown above or as shown on the attached listing.
  D        A copy of this notice was given to the filing party at the counter.
  D        A copy of this notice was placed in the bin located at this office and identiﬁed as the location for the above
                                                                                                                      ‘




           law ﬁrm’s collection of ﬁIe-stamped documents.
  Date of Mailing: 6/17/2021

  |declare under penalty of perjury that the forgoing                       is   true   and   correct.          Executed on 6/17/2021             at   San
  Bernardino, CA.




                                                                                                                                                                          70
Case 5:21-cv-01319-JGB-SP Document 1-1 Filed 08/05/21 Page 34 of 34 Page ID #:72

                                                 SUPERIOR COURT OF CALIFORNIA?
                                                  COUNTY OF SAN BERNARDINO
                                                         San Bernardino District
                                                            247 West 3rd St
                                                       San Bernardino CA 92415
                                                               www.sb-court.org
                                                                 909-708-8678


                                                 Risner et   al -v-   CaI-Red    Facility,   LLCet   al


                                                                                                                         Case Number
                            ‘
                                NOTICE OF RETURN 0F DOCUMENT(S)
                                                                                                                         CIVSBZ1 16350
  THE BARNES          FIRM, LC
  655   W Broadway
  STE 940
  San Diego CA 92101

  Petition of   Bonnie Harris     is   returned by the Court for the following reasons:



        Petition of   Bonnie Harris is returned as     it   does not   state   Supplemental Petition and      it   is   unclear   if   this   was
        meant   to   be an independant ﬁling




  Please keep this notice attached             when   resubmitting.       Thank you.


  Date: 6/17/2021                                                                             By:     Sylvia Guajardo, Deputy Clerk




                                                                                                                                                    71
